Citation Nr: 1203354	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  94-19 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for loss of bladder control, to include as secondary to service-connected lumbosacral strain.

2. Entitlement to an increased rating for lumbosacral strain, currently rated 10 percent disabling.

REPRESENTATION

Appellant represented by:	Virginia A. Girard Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1953 to April 1956, and had subsequent service in the Army Reserve.

These matters initially came before the Board from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 1992, the RO denied entitlement to an increased rating for lumbosacral strain.  In March 1994, the Veteran testified during a hearing at the RO before a Member of the Board.  After he was informed that the Board Member was no longer employed by the Board and that he had a right to a new Board hearing, the Veteran requested, and was afforded, such a hearing.  That hearing took place before the undersigned in July 1996.  Transcripts of each hearing are of record.

In April 1999, the RO denied entitlement service connection for degenerative joint disease (DJD) of the lumbar spine and loss of bladder control and loss of bowel control, each claimed as secondary to the service-connected lumbosacral strain.  The RO also denied a total disability rating based on individual unemployability (TDIU).  The Veteran filed a notice of disagreement as to the issues of entitlement to service connection for lumbar spine DJD and loss of bladder control only.
 
In his July 1999 substantive appeal, the Veteran indicated that he desired a hearing before a member of the Board.  However, he withdrew this request in an August 1999 statement.

In May 2000, the Board denied entitlement to service connection for DJD of the lumbar spine and loss of bladder control, as well as entitlement to an increased rating for lumbosacral strain.  In July 2001, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to vacate the Board's decision and remanded the claims to the Board.
.
In June 2004, the Board denied entitlement to service connection for DJD of the lumbar spine and loss of bladder control, and remanded the claim for entitlement to an increased rating for lumbosacral strain.  In April 2005, the Court granted a Joint Motion to vacate the Board's decision as to entitlement to service connection for DJD of the lumbar spine and loss of bladder control and remanded those issues to the Board.

In September 2007, the Board denied the claims for entitlement to an increased rating for lumbosacral strain and entitlement to service connection for loss of bladder control and lumbar spine DJD.  In October 2008, the Court granted a Joint Motion to vacate the Board's decision as to entitlement to service connection for loss of bladder control and entitlement to an increased rating for lumbosacral strain.  In May 2009, the Board remanded these claims.

For the reasons stated below, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.

REMAND

The Board appreciates the efforts of the RO in this complex and lengthy case, but is compelled to again remand the claims, for the following reasons.

In its May 2009 remand, the Board instructed that the Veteran be afforded a VA examination as to the etiology of his loss of bladder control.  The Board instructed that the examiner indicate whether any currently diagnosed bladder disorder was causally or etiologically related to service-connected lumbosacral strain as opposed to non-service connected lumbar spine DJD.  The Board also instructed that, if any bladder disorder was not caused by service-connected lumbosacral strain, "the examiner should comment as to whether the Veteran's service-connected lumbosacral strain chronically worsens or increases the severity of any diagnosed disorder of the bladder."

The January 2010 VA examiner reviewed the claims file, examined the Veteran, and diagnosed urinary and fecal incontinence starting from the time of back injury in 1954.  He found that neither diabetes nor benign prostatic hypertrophy, which were of recent origin, were the cause of the urinary and fecal incontinence, and therefore that the urinary and fecal incontinence were related to the 1954 back injury.  The RO found the examination inadequate because it did not respond to the question of whether the bladder disorder was related to service-connected lumbosacral strain.  The Board also notes that the Veteran indicated on the February 1960 report of medical history, prepared in connection with a periodic Reserve examination, that he did not have, and had never had, frequent or painful urination, but the examiner did not reference this document.  The February 2010 VA examiner reviewed the claims file, examined the Veteran, and concluded that it was not likely that the Veteran's urinary symptoms were related to his back, given his long history of benign prostatic hypertrophy.

Remand of the claim for entitlement to service connection for loss of bladder control is required because each examination is inadequate and did not comply with the Board's remand instructions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); (once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The January 2010 examiner did not answer the question posed by the Board and also based his opinion on the premise that the Veteran had urinary incontinence from 1954, relying on the Veteran's statements during the examination, without addressing the Veteran's earlier, 1960 statement that he did not have and had never had frequent or painful urination.  The February 2010 VA examiner did not answer the question of whether a bladder disorder was aggravated by service-connected lumbosacral strain.  An opinion should therefore be requested from the February 2010 VA examiner.

As to the claim for an increased rating for lumbosacral strain, the Board instructed in its May 2009 remand that the examiner consider only the effects of lumbosacral strain, make range of motion findings, articulate whether any manifestation found was due to the service-connected lumbosacral strain, and comment on the effect that the Veteran's service-connected lumbosacral strain would have on his ability to work.  The February 2010 VA examiner made range of motion findings but did not address the question of whether decreased range of motion was due to service-connected lumbosacral strain.  The April 2010 VA examiner made range of motion findings and did address whether decreased range of motion and other symptoms were due to service-connected lumbosacral strain, but did not address the effect that the Veteran's service connected lumbosacral strain would have on his ability to work.  

The April 2010 examiner also stated that it was not possible to distinguish the current symptoms of service-connected lumbosacral strain versus what is being caused by the nonservice-connected degenerative changes of the back without resort to speculation.  38 C.F.R. § 4.14 (2011) (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation...is to be avoided).   He then stated that, with speculation, 90 percent of the Veteran's symptoms are currently from his nonservice-connected disorder.  

The Court has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court held that an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation.  Simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, 23 Vet. App. at 390.  

Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  Id.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that the actual cause (of symptoms) cannot be selected from multiple potential causes.  Id. 

Consequently, a remand is required in order to obtain an answer to this question from the April 2010 VA examiner, if possible.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request the following additional opinion from the February 2010 VA examiner.  If he is not available, the opinion should be requested from an appropriate physician.  The February 2010 opinion indicated that it is not likely that the Veteran's urinary symptoms are related to his back.  Please indicate whether it is as likely as not that the service-connected lumbosacral strain aggravated (i.e., worsened or increased the severity of) the urinary disorder, claimed as loss of bladder control.  A complete rationale should be given for this opinion.

2.  Request the following opinion from the April 2010 VA examiner.  If he is not available, the opinion should be requested from an appropriate physician.  Please describe the effect that the service connected lumbosacral strain would have on the Veteran's ability to work.  

In light of the complexity of this case, please provide an opinion as to the following:  


As a result of the service-connected lumbosacral strain does the Veteran have the following:

i) Muscle spasm on extreme forward bending;
ii) Loss of lateral spine motion, unilateral, in the standing position; 
iii) Listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion;
iv) Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees;
v) Combined range of motion of the thoracolumbar spine not greater than 120 degrees;
vi) Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   
vii)   Forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.   

A complete rationale should be given for the opinions.  If further examination is warranted, one should be conducted.  If an opinion cannot be provided without resorting to speculation, complete explanation should be furnished as to why this is not possible.  

 For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 45 degrees, bilateral rotation is zero to 30 degrees, and lateral flexion to either side is zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2011); see also 38 C.F.R. § 4.71a, Plate V (2011). The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2) (2011). Each range of motion measurement is rounded to the nearest five degrees.  Id. at Note (4) (2011).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2).

3.  Readjudicate the claims for entitlement to service connection for entitlement to service connection for loss of bladder control and entitlement to an increased rating for lumbosacral strain.  Consideration should be given to Mittleider v. West, 11 Vet. App. 181, 182 (1998), as appropriate.   

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

